Appeal from judgment insofar as it imposed sentence unanimously dismissed and judgment affirmed. Memorandum: We reject defendant’s contention that the verdict is contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). “Although defendant presented an alibi defense, the conflicting testimony merely raised issues of credibility, which are best determined by the trier of fact” (People v Melendez, 213 AD2d 1037). Because defendant has served his sentence, his challenge to the severity of the sentence is moot (see, People v Dukes, 156 AD2d 959, 960, lv denied 75 NY2d 918). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Robbery, 3rd Degree.) Present — Green, J. P., Hayes, Hurlbutt, Kehoe and Balio, JJ.